MEMORANDUM ***
Santiago Arce-Rodriguez appeals from his guilty-plea conviction and 18-month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326; and from the district court’s order denying his motion to extend time to file a notice of appeal. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Arce-Rodriguez’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Arce-Rodriguez the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Treating Arce-Rodriguez’s appeal as timely, our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.